Exhibit 10.2
THIRD LIEN PLEDGE AGREEMENT
     THIS THIRD LIEN PLEDGE AGREEMENT, dated as of December 3, 2008 (as
restated, amended, modified or supplemented from time to time, the “Agreement”),
is given by EACH OF THE UNDERSIGNED PARTIES LISTED ON THE SIGNATURE PAGES HERETO
AND EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO
TIME BY JOINDER, ASSUMPTION OR OTHERWISE (each a “Pledgor” and collectively the
“Pledgors”), as a Pledgor of the equity interests in the Companies (as defined
herein), as more fully set forth herein, to WILMINGTON TRUST COMPANY, in its
capacity as collateral agent, for the benefit of itself, the Junior Trustee (as
defined below) and the Junior Noteholders (as defined below) (the “Secured
Party”).
     WHEREAS, pursuant to the Seventh Amended and Restated Credit Agreement by
and among K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“HOV”), the
Lenders now or hereafter party thereto (the “Lenders”), and PNC Bank National
Association, as administrative agent (the “Administrative Agent”), dated as of
March 7, 2008, as amended by Amendment No. 1 to Seventh Amended and Restated
Credit Agreement, dated as of May 16, 2008, (together with all further
amendments, restatements, modifications, extensions, supplements, renewals,
refinancings and the like thereto, the “Credit Agreement”), the Lenders have
provided certain loans and other financial accommodations to the Issuer;
     WHEREAS, pursuant to and in consideration of the Credit Agreement and the
Guaranty (as defined in the Credit Agreement), all of the issued and outstanding
capital stock, shares, securities, member interests, partnership interests,
ownership interests and other investment property of each of the Companies were
pledged by each of the Pledgors to the Administrative Agent pursuant to the
Pledge Agreement, dated as of March 7, 2008 (the “First Lien Pledge Agreement”);
     WHEREAS, the Issuer, HOV and each of the other guarantors party thereto
entered into the Indenture, dated as of May 27, 2008 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Senior Note
Indenture”) with Wilmington Trust Company (as successor to Deutsche Bank
National Trust Company) as trustee (in such capacity, together with its
successors and assigns, the “Senior Trustee”), pursuant to which the Issuer
issued its 111/2% Senior Secured Notes due 2013;
     WHEREAS, pursuant to and in consideration of the Senior Note Indenture, all
of the issued and outstanding capital stock, shares, securities, member
interests, partnership interests, ownership interests and other investment
property of each of the Companies were pledged by each of the Pledgors to the
Senior Trustee pursuant to the Second Lien Pledge Agreement, dated as of May 27,
2008 (the “Second Lien Pledge Agreement”);
     WHEREAS, the Issuer, HOV and each of the other Guarantors (as defined in
the Junior Note Indenture) have entered into the Indenture, dated as of
December 3, 2008 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Junior Note Indenture”) with Wilmington Trust
Company as trustee (in such capacity, the “Junior Trustee”) pursuant to which
the Issuer issued its 18.0% Senior Secured Notes due 2017 (collectively, the
“Junior Notes”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection with the Junior Note Indenture, the Pledgors are
required to execute and deliver this Agreement to secure their obligations with
respect to the Junior Note Indenture and the Junior Notes;
     WHEREAS, the Issuer, HOV, certain subsidiaries of HOV party thereto, PNC
Bank, National Association, as Senior Credit Agent and First-Lien Administrative
Agent, the Senior Trustee, the Senior Noteholder Collateral Agent, the Junior
Trustee, Wilmington Trust Company, as Mortgage Tax Collateral Agent and the
Junior Noteholder Collateral Agent have entered into the Intercreditor
Agreement, dated as of December 3, 2008 (as amended, supplemented, amended or
restated or otherwise modified from time to time, the “Intercreditor
Agreement”); and
     WHEREAS, each Pledgor owns the outstanding capital stock, shares,
securities, member interests, partnership interests and other ownership
interests of the Companies.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
hereby agree as follows:
     1. Defined Terms.
     (a) Except as otherwise expressly provided herein, capitalized terms used
in this Agreement shall have the respective meanings assigned to them in the
Junior Note Indenture or, if not defined herein or therein, in the Intercreditor
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) that are defined in Article 8 or
Article 9 of the Uniform Commercial Code as enacted in the State of New York, as
amended from time to time (the “Code”), and are not otherwise defined herein, in
the Junior Note Indenture or in the Intercreditor Agreement shall have the same
meanings herein as set forth therein.
     (b) “Collateral Agency Agreement”: shall have the meaning ascribed to such
term in the Junior Noteholder Security Agreement.
     (c) “Company” shall mean individually each Restricted Subsidiary and
“Companies” shall mean collectively, all Restricted Subsidiaries.
     (d) “Junior Noteholder” means “Holder” or “Holder of Notes” as defined in
the Junior Note Indenture.
     (e) “Junior Noteholder Collateral Document” means any agreement, document
or instrument pursuant to which a Lien is granted by the Issuer or any Guarantor
to secure any Secured Obligations or under which rights or remedies with respect
to any such Liens are governed, as the same may be amended, restated or
otherwise modified from time to time.
     (f) “Junior Noteholder Document” means collectively (a) the Junior Note
Indenture, the Junior Notes and the Junior Noteholder Collateral Documents and
(b) any other related document or instrument executed and delivered pursuant to
any Junior Noteholder Document described in clause (a) above evidencing or
governing any Secured Obligations as the same may be amended, restated or
otherwise modified from time to time.
     (g) “Junior Noteholder Security Agreement” shall mean the third lien
security agreement dated as of the date hereof among the Issuer, HOV and certain
of their respective subsidiaries and the Secured Party, as amended,
supplemented, amended and restated or otherwise modified from time to time.

2



--------------------------------------------------------------------------------



 



     (h) “Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.
     (i) “Official Body” shall mean any national, federal, state, local or other
governmental or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
     (j) “Perfection Agent” shall mean (i) prior to the Discharge of Senior
Lender Claims, the Administrative Agent (including, with respect to any
Collateral delivered to or held by the Perfection Agent hereunder, in its
capacity as bailee for the Junior Trustee, the Secured Party and the Junior
Noteholders under Section 5.5 of the Intercreditor Agreement), (ii) following
the Discharge of Senior Lender Claims but prior to the Discharge of Senior
Claims, the Senior Noteholder Collateral Agent (as defined in the Intercreditor
Agreement) (including, with respect to any Collateral delivered to or held by
the Perfection Agent hereunder, in its capacity as bailee for the Junior
Trustee, the Agent and the Junior Noteholders under Section 5.6 of the
Intercreditor Agreement) and (iii) following the Discharge of Senior Claims, the
Secured Party; provided that the Secured Party may for certain purposes
hereunder designate another Person to be the Perfection Agent pursuant to any
Collateral Agency Agreement.
     (k) “Permitted Encumbrance” has the meaning set forth in Section 4(b).
     (l) “Pledged Collateral” shall mean and include the following with respect
to each Company: (i) the capital stock, shares, securities, investment property,
member interests, partnership interests, warrants, options, put rights, call
rights, similar rights, and all other ownership or participation interests, in
any Company owned or held by any Pledgor at any time including those in any
Company hereafter formed or acquired, and (ii) all rights and privileges
pertaining thereto, including without limitation, all present and future
securities, shares, capital stock, investment property, dividends, distributions
and other ownership interests receivable in respect of or in exchange for any of
the foregoing, all present and future rights to subscribe for securities,
shares, capital stock, investment property or other ownership interests incident
to or arising from ownership of any of the foregoing, all present and future
cash, interest, stock or other dividends or distributions paid or payable on any
of the foregoing, and all present and future books and records (whether paper,
electronic or any other medium) pertaining to any of the foregoing, including,
without limitation, all stock record and transfer books and (iii) whatever is
received when any of the foregoing is sold, exchanged, replaced or otherwise
disposed of, including all proceeds, as such term is defined in the Code
thereof. Notwithstanding the foregoing, in the event that Rule 3-16 of
Regulation S-X under the Securities Act requires (or is replaced with another
rule or regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of any
Guarantor that are not otherwise required to be filed, then the capital stock or
other securities of such Guarantor shall automatically be deemed released and
not to be and not to have been part of the Pledged Collateral but only to the
extent necessary to not be subject to such requirement. In such event, this
Agreement may be amended or modified, without the consent of any Junior
Noteholder, to the extent necessary to evidence the release of the lien created
hereby on the shares of capital stock or other securities that are so deemed to
no longer constitute part of the Pledged Collateral.
     (m) “Secured Obligations” shall mean and include all Indebtedness and other
Obligations under the Junior Note Indenture, the Junior Notes, the Guarantee and
the Junior Noteholder Collateral Documents, together with any extensions,
renewals, replacements or refundings thereof.

3



--------------------------------------------------------------------------------



 



     2. Grant of Security Interests.
     (a) To secure on a third priority perfected basis the payment and
performance of all Secured Obligations, in full, each Pledgor hereby grants to
the Secured Party a continuing third priority security interest under the Code
in and hereby pledges to Secured Party, in each case for its benefit and the
benefit of the Junior Trustee and each Junior Noteholder and their respective
Affiliates, all of such Pledgor’s now existing and hereafter acquired or arising
right, title and interest in, to, and under the Pledged Collateral, whether now
or hereafter existing and wherever located.
     (b) Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Perfection Agent (or with a Person designated by
the Perfection Agent to hold the Pledged Collateral on behalf of the Perfection
Agent) in pledge, all of such Pledgor’s certificates, instruments or other
documents comprising or evidencing the Pledged Collateral, together with undated
stock powers or similar transfer documents signed in blank by such Pledgor. In
the event that any Pledgor should ever acquire or receive certificates,
securities, instruments or other documents evidencing the Pledged Collateral,
such Pledgor shall deliver to and deposit with the Perfection Agent in pledge,
all such certificates, securities, instruments or other documents which evidence
the Pledged Collateral.
     3. Further Assurances.
     Prior to or concurrently with the execution of this Agreement, and
thereafter at any time and from time to time upon reasonable request of the
Secured Party, subject to the terms of the Intercreditor Agreement, each Pledgor
(in its capacity as a Pledgor and in its capacity as a Company) shall execute
and deliver to the Secured Party all financing statements, continuation
financing statements, assignments, certificates and documents of title,
affidavits, reports, notices, schedules of account, letters of authority,
further pledges, powers of attorney and all other documents (collectively, the
“Security Documents”) that the Secured Party may reasonably request, in form
reasonably satisfactory to the Secured Party, and take such other action which
the Secured Party may reasonably request, to perfect and continue perfected and
to create and maintain the third priority status of the Secured Party’s security
interest in the Pledged Collateral and to fully consummate the transactions
contemplated under this Agreement. Each Pledgor authorizes the Secured Party to
record any one or more financing statements under the applicable Uniform
Commercial Code with respect to the pledge and security interest herein granted.
Each Pledgor hereby irrevocably makes, constitutes and appoints the Secured
Party (and any of the Secured Party’s officers or employees or agents designated
by the Secured Party) as such Pledgor’s true and lawful attorney with power to
sign the name of such Pledgor on all or any of the Security Documents which the
Secured Party determines must be executed, filed, recorded or sent in order to
perfect or continue perfected the Secured Party’s security interest in the
Pledged Collateral in any jurisdiction. Such power, being coupled with an
interest, is irrevocable until all of the Secured Obligations have been
indefeasibly paid, in cash, in full.
     4. Representations and Warranties.
     Each Pledgor hereby, jointly and severally, represents and warrants to the
Secured Party as follows:
     (a) The Pledged Collateral of such Pledgor does not include Margin Stock.
“Margin Stock” as used in this clause (a) shall have the meaning ascribed to
such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;
     (b) Such Pledgor has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue

4



--------------------------------------------------------------------------------



 



to have), title to its Pledged Collateral, free and clear of all Liens other
than (i) Liens securing the Senior Claims and the Secured Obligations and
(ii) Additional Junior Liens (as defined in the Junior Noteholder Security
Agreement) (each a “Permitted Encumbrance”);
     (c) The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral of
such Pledgor have been duly authorized and validly issued to such Pledgor, are
fully paid and nonassessable and constitute one hundred percent (100%) of the
issued and outstanding capital stock, member interests or partnership interests
of each Company;
     (d) Upon the completion of the filings and other actions specified on
Schedule B attached hereto, the security interests in the Pledged Collateral
granted hereunder by such Pledgor shall be are valid, perfected and of third
priority, subject to the Lien of no other Person (other than a Permitted
Encumbrance);
     (e) There are no restrictions upon the transfer of the Pledged Collateral
and such Pledgor has the power and authority and unencumbered right to transfer
the Pledged Collateral owned by such Pledgor free of any Lien (other than a
Permitted Encumbrance) and without obtaining the consent of any other Person;
     (f) Such Pledgor has all necessary power to execute, deliver and perform
this Agreement;
     (g) This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of each Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;
     (h) Neither the execution or delivery by each Pledgor of this Agreement,
nor the compliance with the terms and provisions hereof, will violate any
provision of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which any Pledgor or any of its property is subject or any
provision of any material agreement or instrument to which Pledgor is a party or
by which such Pledgor or any of its property is bound;
     (i) Each Pledgor’s exact legal name is as set forth on such Pledgor’s
signature page hereto;
     (j) The jurisdiction of incorporation, formation or organization, as
applicable, of each Pledgor is as set forth on Schedule D to the Junior
Noteholder Security Agreement;
     (k) Such Pledgor’s chief executive office is as set forth on Schedule D to
the Junior Noteholder Security Agreement; and
     (l) All rights of such Pledgor in connection with its ownership of each of
the Companies are evidenced and governed solely by the stock certificates,
instruments or other documents (if any) evidencing ownership of each of the
Companies and the organizational documents of each of the Companies, and no
shareholder, voting, or other similar agreements are applicable to any of the
Pledged Collateral or any of any Pledgor’s rights with respect thereto, and no
such certificate, instrument or other document provides that any member
interest, partnership interest or other intangible ownership interest in any
limited liability company or partnership constituting Pledged Collateral is a
“security” within the meaning of and subject to Article 8 of the Code, except
pursuant to Section 5(f) hereof; and the organizational documents of each
Company contain no restrictions on the rights of shareholders, members

5



--------------------------------------------------------------------------------



 



or partners other than those that normally would apply to a company organized
under the laws of the jurisdiction of organization of each of the Companies; and
none of the limited liability company interests or partnership interest
constituting Pledged Collateral is represented by a certificate, except with
respect to the Companies as set forth on Schedule A attached hereto.
     5. General Covenants.
     Each Pledgor, jointly and severally, hereby covenants and agrees as
follows:
     (a) Each Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; and each
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Secured Party;
     (b) Each Pledgor shall appear in and defend any action or proceeding of
which such Pledgor is aware which could reasonably be expected to affect, in any
material respect, any Pledgor’s title to, or the Secured Party’s interest in,
the Pledged Collateral or the proceeds thereof; provided, however, that with the
prior written consent of the Secured Party, such Pledgor may settle such actions
or proceedings with respect to the Pledged Collateral;
     (c) The books and records of each of the Pledgors and Companies, as
applicable, shall disclose the Secured Party’s security interest in the Pledged
Collateral;
     (d) To the extent, following the date hereof, any Pledgor acquires capital
stock, shares, securities, member interests, partnership interests, investment
property and other ownership interests of any of the Companies or any other
Restricted Subsidiary or any of the rights, property or securities, shares,
capital stock, member interests, partnership interests, investment property or
any other ownership interests described in the definition of Pledged Collateral
with respect to any of the Companies or any other Restricted Subsidiary, all
such ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Secured Party; and each
Pledgor thereupon, in confirmation thereof, shall promptly deliver all such
securities, shares, capital stock, member interests, partnership interests,
investment property and other ownership interests (to the extent such items are
certificated), to the Perfection Agent, together with undated stock powers or
other similar transfer documents, and all such control agreements, financing
statements, and any other documents necessary to implement the provisions and
purposes of this Agreement as the Perfection Agent may request related thereto;
     (e) Each Pledgor shall notify the Secured Party in writing within thirty
(30) calendar days after any change in any Pledgor’s chief executive office
address, legal name, or state of incorporation, formation or organization; and
     (f) Subject to Section 4(l) hereof, during the term of this Agreement, no
Pledgor shall permit or cause any Company which is a limited liability company
or a limited partnership to (and no Pledgor (in its capacity as Company) shall)
issue any certificates evidencing the ownership interests of such Company or
elect to treat any ownership interests as securities that are subject to
Article 8 of the Code unless such securities are immediately delivered to the
Perfection Agent upon issuance, together with all evidence of such election and
issuance and all Security Documents as set forth in Section 3 hereof, and an
updated Schedule A hereto.

6



--------------------------------------------------------------------------------



 



     6. Other Rights With Respect to Pledged Collateral.
     In addition to the other rights with respect to the Pledged Collateral
granted to the Secured Party hereunder, at any time and from time to time, after
and during the continuation of an Event of Default, the Secured Party, at its
option and at the expense of the Pledgors, may, subject to the Intercreditor
Agreement and any Collateral Agency Agreement, (a) transfer into its own name,
or into the name of its nominee, all or any part of the Pledged Collateral,
thereafter receiving all dividends, income or other distributions upon the
Pledged Collateral; (b) take control of and manage all or any of the Pledged
Collateral; (c) apply to the payment of any of the Secured Obligations, whether
any be due and payable or not, any moneys, including cash dividends and income
from any Pledged Collateral, now or hereafter in the hands of the Secured Party
or any Affiliate of the Secured Party, on deposit or otherwise, belonging to any
Pledgor, as the Secured Party in its sole discretion shall determine; and (d) do
anything which any Pledgor is required but fails to do hereunder. The Secured
Party shall endeavor to provide the Issuer with notice at or about the time of
the exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.
     7. Additional Remedies Upon Event of Default.
     Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Secured Party shall have, in addition to all rights and
remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Junior
Noteholder Documents, the following rights and remedies, in each case subject to
the Intercreditor Agreement and any Collateral Agency Agreement:
     (a) The Secured Party may, after ten (10) days’ advance notice to a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Secured Party
may deem commercially reasonable. Each Pledgor agrees that ten (10) days’
advance notice of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Secured Party shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Secured Party may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor recognizes that the
Secured Party may be compelled to resort to one or more private sales of the
Pledged Collateral to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities, shares, capital stock,
member interests, partnership interests, investment property or ownership
interests for their own account for investment and not with a view to the
distribution or resale thereof.
     (b) The proceeds of any collection, sale or other disposition of the
Pledged Collateral, or any part thereof, shall, after the Secured Party has made
all deductions of expenses, including but not limited to attorneys’ fees
(including the allocated costs of staff counsel) and other expenses incurred in
connection with repossession, collection, sale or disposition of such Pledged
Collateral or in connection with the enforcement of the Secured Party’s rights
with respect to the Pledged Collateral, including in any insolvency, bankruptcy
or reorganization proceedings, be applied against the Secured Obligations,
whether or not all the same be then due and payable, as provided in the Junior
Note Indenture.

7



--------------------------------------------------------------------------------



 



     8. Secured Party’s Duties.
     The powers conferred on the Secured Party hereunder are solely to protect
its interest (on behalf of itself, the Junior Trustee and the Junior
Noteholders) in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Secured Party shall have no duty as to any Pledged Collateral or
as to the taking of any necessary steps to preserve rights against prior parties
or any other rights pertaining to any Pledged Collateral.
     9. Additional Pledgors.
     It is anticipated that additional persons may from time to time become
Subsidiaries of the Issuer or a Guarantor, each of whom will be required to join
this Agreement as a Pledgor hereunder to the extent that such new Subsidiary
owns equity interests in any other Person that is a Restricted Subsidiary. It is
acknowledged and agreed that such new Subsidiaries of the Issuer or of a
Guarantor may become Pledgors hereunder and will be bound hereby simply by
executing and delivering to the Secured Party a Supplemental Indenture in the
form of Exhibit B to the Junior Note Indenture and a Joinder Agreement in the
form of Exhibit A to the Junior Noteholder Security Agreement. No notice of the
addition of any Pledgor shall be required to be given to any pre-existing
Pledgor, and each Pledgor hereby consents thereto.
     10. No Waiver; Cumulative Remedies.
     No failure to exercise, and no delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other Junior
Noteholder Documents or by Law, rule or regulation and the Secured Party may
enforce any one or more remedies hereunder successively or concurrently at its
option. Each Pledgor waives any right to require the Secured Party to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the Secured
Party’s power.
     11. Waivers.
     Each Pledgor hereby waives any and all defenses which any Pledgor may now
or hereafter have based on principles of suretyship, impairment of collateral,
or the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:
     (i) All notices, disclosures and demands of any nature which otherwise
might be required from time to time to preserve intact any rights against such
Pledgor, including the following: any notice of any event or circumstance
described in the immediately preceding Section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Junior
Noteholder Document or any of the Secured Obligations; any notice of the
incurrence of any Secured Obligation; any notice of any default or any failure
on the part of such Pledgor or the Issuer or any other Person to comply with any
Junior Noteholder Document or any of the Secured

8



--------------------------------------------------------------------------------



 



Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
the Issuer or any other Person;
     (ii) Any right to any marshalling of assets, to the filing of any claim
against such Pledgor or the Issuer or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Pledgor or the Issuer, or any other Person of any other
right or remedy under or in connection with any Junior Noteholder Document or
any of the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any requirement of promptness or diligence on the part of
the Secured Party, the Junior Trustee or the Junior Noteholders or any other
Person; any requirement to exhaust any remedies under or in connection with, or
to mitigate the damages resulting from default under, any Junior Noteholder
Document or any of the Secured Obligations or any direct or indirect security
for any of the Secured Obligations; any benefit of any statute of limitations;
and any requirement of acceptance of this Agreement or any other Junior
Noteholder Document, and any requirement that any Pledgor receive notice of any
such acceptance; and
     (iii) Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws, or the like), or by reason
of any election of remedies or other action or inaction by the Secured Party,
the Junior Trustee or the Junior Noteholders (including commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Secured Obligations), which
results in denial or impairment of the right of the Secured Party, the Junior
Trustee or the Junior Noteholders to seek a deficiency against the Issuer or any
other Person or which otherwise discharges or impairs any of the Secured
Obligations.
     12. Assignment.
     All rights of the Secured Party under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, that no Pledgor may assign
or transfer any of its rights and obligations hereunder or any interest herein,
and any such purported assignment or transfer shall be null and void.
     13. Severability.
     Any provision (or portion thereof) of this Agreement which shall be held
invalid or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).
     14. Governing Law.
     This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.
     15. Notices.
     All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in
Section 13.03 of the Junior Note Indenture, and the Pledgors (in their capacity
as Pledgors and

9



--------------------------------------------------------------------------------



 



in their capacity as Companies) shall simultaneously send to the Secured Party
any notices such Pledgor or such Company delivers to each other regarding any of
the Pledged Collateral.
     16. Specific Performance.
     Each Pledgor acknowledges and agrees that, in addition to the other rights
of the Secured Party hereunder and under the other Junior Noteholder Documents,
because the Secured Party’s remedies at law for failure of any Pledgor to comply
with the provisions hereof relating to the Secured Party’s rights (i) to inspect
the books and records related to the Pledged Collateral, (ii) to receive the
various notifications any Pledgor is required to deliver hereunder, (iii) to
obtain copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the Secured Party its attorney-in-fact, and (v) to enforce
the Secured Party’s remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in damages, such Pledgor agrees that
each such provision hereof may be specifically enforced.
     17. Voting Rights in Respect of the Pledged Collateral.
          So long as no Event of Default shall occur and be continuing under the
Junior Note Indenture, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the other
Junior Noteholder Documents; provided, however, that such Pledgor will not
exercise or will refrain from exercising any such voting and other consensual
right pertaining to the Pledged Collateral, as the case may be, if such action
would have a material adverse effect on the value of any Pledged Collateral. At
any time and from time to time, after and during the continuation of an Event of
Default, no Pledgor shall be permitted to exercise any of its respective voting
and other consensual rights whatsoever pertaining to the Pledged Collateral or
any part thereof; provided, however, in addition to the other rights with
respect to the Pledged Collateral granted to the Secured Party, for the benefit
of itself, the Junior Trustee and the Junior Noteholders, hereunder, at any time
and from time to time, after and during the continuation of an Event of Default
and subject to the provisions of the Intercreditor Agreement and any Collateral
Agency Agreement, the Secured Party may exercise any and all voting and other
consensual rights of each and every Pledgor pertaining to the Pledged Collateral
or any part thereof. The Secured Party shall endeavor to provide the Issuer with
notice at or about the time of the exercise by the Secured Party of the voting
or other consensual rights of such Pledgor pertaining to the Pledged Collateral,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of Secured Party’s rights or remedies
hereunder. Without limiting the generality of the foregoing and in addition
thereto, Pledgors shall not vote to enable, or take any other action to permit,
any Company to: (i) issue any other ownership interests of any nature or to
issue any other securities, investment property or other ownership interests
convertible into or granting the right to purchase or exchange for any other
ownership interests of any nature of any such Company, except as expressly
permitted by the Junior Note Indenture; or (ii) to enter into any agreement or
undertaking restricting the right or ability of such Pledgor or the Secured
Party to sell, assign or transfer any of the Pledged Collateral without the
Secured Party’s prior written consent.
     18. Consent to Jurisdiction.
     Each Pledgor (as a Pledgor and as a Company) and each of the Companies
(i) hereby irrevocably submits to the nonexclusive jurisdiction of the courts of
the State of New York and the United States District Court for the Southern
District of New York, or any successor to said court (hereinafter referred to as
the “New York Courts”) for purposes of any suit, action or other proceeding
which relates to this Agreement or any other Junior Noteholder Document, (ii) to
the extent permitted by applicable Law, hereby waives and agrees not to assert
by way of motion, as a defense or otherwise in any such suit,

10



--------------------------------------------------------------------------------



 



action or proceeding, any claim that it is not personally subject to the
jurisdiction of the New York Courts, that such suit, action or proceeding is
brought in an inconvenient forum, that the venue of such suit, action or
proceeding is improper, or that this Agreement or any Junior Noteholder Document
may not be enforced in or by the New York Courts, (iii) hereby agrees not to
seek, and hereby waives, any collateral review by any other court, which may be
called upon to enforce the judgment of any of the New York Courts, of the merits
of any such suit, action or proceeding or the jurisdiction of the New York
Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 15 hereof and service so made shall be
deemed to be completed upon actual receipt thereof. Nothing herein shall limit
the Secured Party’s, Junior Trustee’s or any Junior Noteholder’s right to bring
any suit, action or other proceeding against any Pledgor or any of any Pledgor’s
assets or to serve process on any Pledgor by any means authorized by Law.
     19. Waiver of Jury Trial.
     EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY),
EACH OF THE COMPANIES AND THE SECURED PARTY, ON BEHALF OF ITSELF, THE JUNIOR
TRUSTEE AND THE JUNIOR NOTEHOLDERS, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR
TRANSACTIONS RELATING THERETO.
     20. Entire Agreement; Additional Pledgors; Amendments.
     (a) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
relating to a grant of a security interest in the Pledged Collateral by any
Pledgor to the Secured Party.
     (b) At any time after the initial execution and delivery of this Agreement
to the Secured Party, the Junior Trustee and the Junior Noteholders, additional
Persons may become parties to this Agreement and thereby acquire the duties and
rights of being Pledgors hereunder by executing and delivering to the Secured
Party a Joinder Agreement pursuant to the Junior Noteholder Security Agreement.
No notice of the addition of any Pledgor shall be required to be given to any
pre-exiting Pledgor and each Pledgor hereby consents thereto.
     (c) Except as expressly provided in (i) Section 5(f) with respect to
certificated securities issued by Companies that are limited liability companies
or limited partnerships, (ii) Section 9 with respect to additional Pledgors,
(iii) Section 21 with respect to the release of Pledgors and Companies and
(iv) Section 8.1 of the Junior Noteholder Security Agreement with respect to
reflecting the incurrence of Additional Secured Obligations (as defined in the
Junior Noteholder Security Agreement) and the granting of Additional Junior
Liens (as defined in the Junior Noteholder Security Agreement), this Agreement
may not be amended or supplemented except by a writing signed by the Secured
Party and the Pledgors.
     21. Automatic Release of Pledged Collateral.
     At any time after the initial execution and delivery of this Agreement to
the Secured Party, Pledgors and their respective Pledged Collateral and the
Companies may be released from this Agreement pursuant to Section 11.04 of the
Junior Note Indenture, or at the times and to the extent required by the
Intercreditor Agreement. No notice of such release of any Grantor or such
Grantor’s Collateral shall be required to be given to any other Grantor and each
Grantor hereby consents thereto.

11



--------------------------------------------------------------------------------



 



     22. Counterparts; Telecopy Signatures.
     This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Pledgor acknowledges and agrees
that a telecopy or electronic (i.e., “e-mail” or “portable document folio”
(“pdf”)) transmission to the Secured Party of the signature pages hereof
purporting to be signed on behalf of any Pledgor shall constitute effective and
binding execution and delivery hereof by such Pledgor.
     23. Construction.
     The rules of construction contained in Section 1.02 of the Junior Note
Indenture apply to this Agreement.
     24. Intercreditor Agreement.
     Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Secured Party pursuant to this Agreement and the
exercise of any right or remedy by the Secured Party hereunder are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Agreement, the terms
of the Intercreditor Agreement shall govern.
     25. Secured Party Privileges, Powers and Immunities.
     In the performance of its obligations hereunder, the Secured Party shall be
entitled to the privileges, powers and immunities afforded to it as Collateral
Agent under the Junior Note Indenture. The Secured Party (including while acting
as Perfection Agent) shall be entitled to refuse to take or refrain from taking
any discretionary action or exercise any discretionary powers set forth in this
Agreement unless it has received direction of a majority of Junior Noteholders
with respect thereto. Notwithstanding anything to the contrary contained herein,
the Junior Agent shall have no responsibility for the creation, perfection,
priority, sufficiency or protection of any liens securing Secured Obligations.
[SIGNATURE PAGES FOLLOW]

12



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
          IN WITNESS WHEREOF, and intending to be legally bound, the parties
hereto have caused this Agreement to be duly executed as of the date first above
written.

                  WILMINGTON TRUST COMPANY, as Secured Party    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
Pledgors:

                  K. HOVNANIAN ENTERPRISES, INC.    
 
           
 
  By:        
 
  Name:  
 
David G. Valiaveedan    
 
  Title:   Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 3 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                  HOVNANIAN ENTERPRISES, INC.    
 
           
 
  By:        
 
  Name:  
 
David G. Valiaveedan    
 
  Title:   Vice-President — Finance    

     
 
  EASTERN TITLE AGENCY, INC.
 
   
 
  FOUNDERS TITLE AGENCY, INC.
 
   
 
  GOVERNOR’S ABSTRACT CO., INC.
 
   
 
  HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.
 
   
 
  K. HOV INTERNATIONAL, INC.
 
   
 
  K. HOV IP, II, INC.
 
   
 
  K. HOV I P, INC.
 
   
 
  K. HOVNANIAN ACQUISITIONS, INC.
 
   
 
  K. HOVNANIAN AT BERNARDS IV, INC.
 
   
 
  K. HOVNANIAN AT BRANCHBURG III, INC.
 
   
 
  K. HOVNANIAN AT BRIDGEPORT, INC.
 
   
 
  K. HOVNANIAN AT BRIDGEWATER VI, INC.
 
   
 
  K. HOVNANIAN AT BURLINGTON III, INC.
 
   
 
  K. HOVNANIAN AT BURLINGTON, INC.
 
   
 
  K. HOVNANIAN AT CALABRIA, INC.
 
   
 
  K. HOVNANIAN AT CAMERON CHASE, INC.
 
   
 
  K. HOVNANIAN AT CARMEL DEL MAR, INC.
 
   
 
  K. HOVNANIAN AT CASTILE, INC.
 
   
 
  K. HOVNANIAN AT CHAPARRAL, INC.
 
   
 
  K. HOVNANIAN AT CLARKSTOWN, INC.
 
   
 
  K. HOVNANIAN AT CRESTLINE, INC.
 
   
 
  K. HOVNANIAN AT DOMINGUEZ HILLS, INC.
 
   
 
  K. HOVNANIAN AT EAST WHITELAND I, INC.
 
   
 
  K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.
 
   
 
  K. HOVNANIAN AT HERSHEY’S MILL, INC.
 
   
 
  K. HOVNANIAN AT HACKETTSTOWN, INC.
 
   
 
  K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.
 
   
 
  K. HOVNANIAN AT HOPEWELL IV, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 4 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  K. HOVNANIAN AT HOPEWELL VI, INC.
 
   
 
  K. HOVNANIAN AT HOWELL TOWNSHIP, INC.
 
   
 
  K. HOVNANIAN AT KINGS GRANT I, INC.
 
   
 
  K. HOVNANIAN AT LA TERRAZA, INC.
 
   
 
  K. HOVNANIAN AT LAKEWOOD, INC.
 
   
 
  K. HOVNANIAN AT LOWER SAUCON, INC.
 
   
 
  K. HOVNANIAN AT MAHWAH II, INC.
 
   
 
  K. HOVNANIAN AT MAHWAH VI, INC.
 
   
 
  K. HOVNANIAN AT MAHWAH VII, INC.
 
   
 
  K. HOVNANIAN AT MANALAPAN, INC.
 
   
 
  K. HOVNANIAN AT MARLBORO II, INC.
 
   
 
  K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.
 
   
 
  K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.
 
   
 
  K. HOVNANIAN AT MONTGOMERY I, INC.
 
   
 
  K. HOVNANIAN AT MONROE II, INC.
 
   
 
  K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.
 
   
 
  K. HOVNANIAN AT NORTHLAKE, INC.
 
   
 
  K. HOVNANIAN AT OCEAN TOWNSHIP, INC.
 
   
 
  K. HOVNANIAN AT OCEAN WALK, INC.
 
   
 
  K. HOVNANIAN AT PERKIOMEN I, INC.
 
   
 
  K. HOVNANIAN AT PERKIOMEN II, INC.
 
   
 
  K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.
 
   
 
  K. HOVNANIAN AT RESERVOIR RIDGE, INC.
 
   
 
  K. HOVNANIAN AT SAN SEVAINE, INC.
 
   
 
  K. HOVNANIAN AT SARATOGA, INC.
 
   
 
  K. HOVNANIAN AT SAWMILL, INC.
 
   
 
  K. HOVNANIAN AT SCOTCH PLAINS II, INC.
 
   
 
  K. HOVNANIAN AT SMITHVILLE, INC.
 
   
 
  K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.
 
   
 
  K. HOVNANIAN AT STONE CANYON, INC.
 
   
 
  K. HOVNANIAN AT STONY POINT, INC.
 
   
 
  K. HOVNANIAN AT SYCAMORE, INC.
 
   
 
  K. HOVNANIAN AT TANNERY HILL, INC.
 
   
 
  K. HOVNANIAN AT THE BLUFF, INC.
 
   
 
  K. HOVNANIAN AT THORNBURY, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 5 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  K. HOVNANIAN AT TIERRASANTA, INC.
 
   
 
  K. HOVNANIAN AT TROVATA, INC.
 
   
 
  K. HOVNANIAN AT TUXEDO, INC.
 
   
 
  K. HOVNANIAN AT UNION TOWNSHIP I, INC.
 
   
 
  K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I, INC.
 
   
 
  K. HOVNANIAN AT UPPER MAKEFIELD I, INC.
 
   
 
  K. HOVNANIAN AT VAIL RANCH, INC.
 
   
 
  K. HOVNANIAN AT WALL TOWNSHIP VI, INC.
 
   
 
  K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.
 
   
 
  K. HOVNANIAN AT WASHINGTONVILLE, INC.
 
   
 
  K. HOVNANIAN AT WAYNE III, INC.
 
   
 
  K. HOVNANIAN AT WAYNE V, INC.
 
   
 
  K. HOVNANIAN AT WILDROSE, INC.
 
   
 
  K. HOVNANIAN COMMUNITIES, INC.
 
   
 
  K. HOVNANIAN COMPANIES NORTHEAST, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF MARYLAND, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF NEW YORK, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.
 
   
 
  K. HOVNANIAN COMPANIES OF VIRGINIA, INC.
 
   
 
  K. HOVNANIAN CONSTRUCTION II, INC.
 
   
 
  K. HOVNANIAN CONSTRUCTION III, INC.
 
   
 
  K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF D.C., INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 6 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.
 
   
 
  K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.
 
   
 
  K. HOVNANIAN FORECAST HOMES NORTHERN, INC.
 
   
 
  K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.
 
   
 
  K. HOVNANIAN HOMES OF VIRGINIA, INC.
 
   
 
  K. HOVNANIAN PA REAL ESTATE, INC.
 
   
 
  K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.
 
   
 
  K. HOVNANIAN PROPERTIES OF RED BANK, INC.
 
   
 
  LANDARAMA, INC.
 
   
 
  M&M AT LONG BRANCH, INC.
 
   
 
  MCNJ, INC.
 
   
 
  SEABROOK ACCUMULATION CORPORATION

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 7 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  STONEBROOK HOMES, INC.
 
   
 
  THE MATZEL & MUMFORD ORGANIZATION, INC.
 
   
 
  WASHINGTON HOMES, INC.
 
   
 
  WESTMINSTER HOMES, INC.
 
   
 
  WESTMINSTER HOMES OF TENNESSEE, INC.
 
   
 
  WH LAND I, INC.
 
   
 
  WH PROPERTIES, INC.

             
 
  By:        
 
     
 
David G. Valiaveedan
On behalf of, and as Vice-President — Finance of each of
the foregoing corporations    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 8 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                      K. HOVNANIAN HOMES OF D.C., L.L.C.    
 
                    By:   K. Hovnanian Developments of D.C., Inc., as the sole
member of the foregoing limited liability company    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

     
 
  FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.
 
   
 
  GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.
 
   
 
  HOMEBUYERS FINANCIAL SERVICES, L.L.C.
 
   
 
  HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.
 
   
 
  HOVNANIAN LAND INVESTMENT GROUP, L.L.C.
 
   
 
  K. HOVNANIAN AT KING FARM, L.L.C.
 
   
 
  K. HOVNANIAN AT RODERUCK, L.L.C.
 
   
 
  K. HOVNANIAN AT WILLOW BROOK, L.L.C.
 
   
 
  K. HOVNANIAN COMPANIES METRO D.C. NORTH, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

                      By:   K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 9 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT RUSSETT, L.L.C.
 
   
 
  K. HOVNANIAN HOMES OF MARYLAND, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.
 
   
 
  RIDGEMORE UTILITY, L.L.C.
 
   
 
  WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.
 
   
 
  WH/PR LAND COMPANY, L.L.C.
 
   
 
  WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

                      By:   K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 10 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

     
 
  ALFORD, L.L.C.
 
   
 
  DULLES COPPERMINE, L.L.C.
 
   
 
  HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA, L.L.C.
 
   
 
  K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.
 
   
 
  K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.
 
   
 
  K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT BELMONT OVERLOOK, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.
 
   
 
  K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.
 
   
 
  K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY CONDOMINIUM, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.
 
   
 
  K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

                      By:   K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability
companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 11 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
AUDDIE ENTERPRISES, L.L.C.
BUILDER SERVICES NJ, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF NEW JERSEY, L.L.C.
K. HOVNANIAN AT ABERDEEN URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT ALLENDALE, L.L.C.
K. HOVNANIAN AT BARNEGAT I, L.L.C.
K. HOVNANIAN AT BARNEGAT II, L.L.C.
K. HOVNANIAN AT BARNEGAT III, L.L.C.
K. HOVNANIAN AT BERKELEY, L.L.C.
K. HOVNANIAN AT BERNARDS V, L.L.C.
K. HOVNANIAN AT BLUE HERON PINES, L.L.C.
K. HOVNANIAN AT BRIDGEWATER I, L.L.C
K. HOVNANIAN AT CAMDEN I, L.L.C.
K. HOVNANIAN AT CEDAR GROVE III, L.L.C.
K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.
K. HOVNANIAN AT CHESTER I, L.L.C.
K. HOVNANIAN AT CHESTERFIELD, L.L.C.
K. HOVNANIAN AT CHESTERFIELD II, L.L.C.
K. HOVNANIAN AT CLIFTON II, L.L.C.
K. HOVNANIAN AT CLIFTON, L.L.C.
K. HOVNANIAN AT CRANBURY, L.L.C.
K. HOVNANIAN AT CURRIES WOODS, L.L.C.
K. HOVNANIAN AT DENVILLE, L.L.C.
K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.
K. HOVNANIAN AT DOVER, L.L.C.
K. HOVNANIAN AT EDGEWATER II, L.L.C.
K. HOVNANIAN AT EDGEWATER, L.L.C.
K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.
K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.
K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.
K. HOVNANIAN AT FIFTH AVENUE, L.L.C.
K. HOVNANIAN AT FLORENCE I, L.L.C.
K. HOVNANIAN AT FLORENCE II, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 12 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT FOREST MEADOWS, L.L.C.
K. HOVNANIAN AT FRANKLIN, L.L.C.
K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.
K. HOVNANIAN AT GALLOWAY, L.L.C.
K. HOVNANIAN AT GREAT NOTCH, L.L.C.
K. HOVNANIAN AT GUTTENBERG, L.L.C.
K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.
K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.
K. HOVNANIAN AT HAMBURG, L.L.C.
K. HOVNANIAN AT HAWTHORNE, L.L.C
K. HOVNANIAN AT HAZLET, L.L.C.
K. HOVNANIAN AT HILLTOP, L.L.C.
K. HOVNANIAN AT JACKSON I, L.L.C.
K. HOVNANIAN AT JACKSON, L.L.C.
K. HOVNANIAN AT JERSEY CITY IV, L.L.C.
K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.
K. HOVNANIAN AT KEYPORT, L.L.C.
K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.
K. HOVNANIAN AT LAWRENCE V, L.L.C.
K. HOVNANIAN AT LINWOOD, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR CONTRACTORS, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.
K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.
K. HOVNANIAN AT LONG BRANCH I, L.L.C.
K. HOVNANIAN AT MANALAPAN III, L.L.C.
K. HOVNANIAN AT MANSFIELD I, L.L.C.
K. HOVNANIAN AT MANSFIELD II, L.L.C.
K. HOVNANIAN AT MANSFIELD III, L.L.C.
K. HOVNANIAN AT MAPLE AVENUE, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.
K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 13 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT MARLBORO VI, L.L.C.
K. HOVNANIAN AT MARLBORO VII, L.L.C.
K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.
K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.
K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.
K. HOVNANIAN AT MIDDLETOWN II, L.L.C.
K. HOVNANIAN AT MIDDLETOWN, L.L.C.
K. HOVNANIAN AT MILLVILLE I, L.L.C.
K. HOVNANIAN AT MILLVILLE II, L.L.C.
K. HOVNANIAN AT MILLVILLE III, L.L.C.
K. HOVNANIAN AT MONROE III, L.L.C.
K. HOVNANIAN AT MONROE IV, L.L.C.
K. HOVNANIAN AT MONROE NJ, L.L.C.
K. HOVNANIAN AT MONTVALE, L.L.C.
K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.
K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT NORTH BERGEN, L.L.C.
K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.
K. HOVNANIAN AT NORTH CALDWELL, L.L.C.
K. HOVNANIAN AT NORTH HALEDON, L.L.C.
K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.
K. HOVNANIAN AT NORTHFIELD, L.L.C.
K. HOVNANIAN AT OCEANPORT, L.L.C.
K. HOVNANIAN AT OLD BRIDGE, L.L.C.
K. HOVNANIAN AT PARAMUS, L.L.C.
K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.
K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.
K. HOVNANIAN AT PITTSGROVE, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 14 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.
K. HOVNANIAN AT PRINCETON LANDING, L.L.C.
K. HOVNANIAN AT PRINCETON NJ, L.L.C.
K. HOVNANIAN AT RANDOLPH I, L.L.C.
K. HOVNANIAN AT READINGTON II, L.L.C.
K. HOVNANIAN AT RED BANK, L.L.C.
K. HOVNANIAN AT RIDGEMONT, L.L.C.
K. HOVNANIAN AT SAYREVILLE, L.L.C.
K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.
K. HOVNANIAN AT SMITHVILLE III, L.L.C.
K. HOVNANIAN AT SOMERS POINT, L.L.C.
K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.
K. HOVNANIAN AT SPARTA, L.L.C.
K. HOVNANIAN AT SPRINGCO, L.L.C.
K. HOVNANIAN AT TEANECK, L.L.C.
K. HOVNANIAN AT THE MONARCH, L.L.C.
K. HOVNANIAN AT TRENTON, L.L.C.
K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.
K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.
K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.
K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.
K. HOVNANIAN AT VINELAND, L.L.C.
K. HOVNANIAN AT WANAQUE, L.L.C.
K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.
K. HOVNANIAN AT WASHINGTON, L.L.C.
K. HOVNANIAN AT WAYNE IX, L.L.C.
K. HOVNANIAN AT WAYNE VIII, L.L.C.
K. HOVNANIAN AT WEST MILFORD, L.L.C.
K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 15 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.
K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.
K. HOVNANIAN AT WOOLWICH I, L.L.C.
K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.
K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.
K. HOVNANIAN CLASSICS, L.L.C.
K. HOVNANIAN CLASSICS CIP, L.L.C.
K. HOVNANIAN HOMES — DFW, L.L.C.
K. HOVNANIAN HOMES OF HOUSTON, L.L.C.
K. HOVNANIAN OF HOUSTON II, L.L.C.
K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.
K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.
K. HOVNANIAN NORTHEAST SERVICES, L.L.C.
K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.
K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.
K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.
K. HOVNANIAN T&C INVESTMENT, L.L.C.
K. HOVNANIAN VENTURE I, L.L.C.
K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.
TERRAPIN REALTY, L.L.C.
KHIP, L.L.C.

                           By:   K. Hovnanian Holdings NJ, L.L.C., as the sole
member
of each of the foregoing limited liability companies.    
 
                            By:   K. Hovnanian Developments of New Jersey,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 16 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                          F&W MECHANICAL SERVICES, L.L.C.    
 
                        By:   K. Hovnanian Holdings NJ, L.L.C., as the managing
member of the foregoing limited liability company.    
 
                            By:   K. Hovnanian Developments of New Jersey,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member    
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 17 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                          K. HOVNANIAN AT HUDSON POINTE, L.L.C.    
 
                        By:   K. Hovnanian Holdings NJ, L.L.C., its sole member
 
                            By:   K. Hovnanian Developments of New Jersey,
Inc., as member
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    
 
                   
 
              AND    
 
                            By:   K. Hovnanian Developments of New Jersey II,
Inc., as member
 
                   
 
          By:        
 
             
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 18 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                              PARK TITLE COMPANY, L.L.C.    
 
                            By:   K. Hovnanian of Houston II, L.L.C., its sole
member    
 
                                By:   K. Hovnanian Holdings NJ, L.L.C., its sole
member    
 
                                    By:   K. Hovnanian Developments of New
Jersey, Inc., as member    
 
                       
 
              By:        
 
                 
 
David G. Valiaveedan
Vice-President — Finance    
 
                       
 
                  AND    
 
                                    By:   K. Hovnanian Developments of New
Jersey II, Inc., as member    
 
                       
 
              By:        
 
                 
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 19 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
HOVNANIAN LAND INVESTMENT GROUP OF CALIFORNIA, L.L.C.
K.H. SAN MARCOS CONSERVANCY HOLDINGS, L.L.C.
K. HOVNANIAN AT 3 CHAPMAN, L.L.C.
K. HOVNANIAN AT 4S, L.L.C.
K. HOVNANIAN AT ACQUA VISTA, L.L.C.
K. HOVNANIAN AT ALISO, L.L.C.
K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.
K. HOVNANIAN AT AVENUE ONE, L.L.C.
K. HOVNANIAN AT BELLA LAGO, L.L.C.
K. HOVNANIAN AT BRIDLEWOOD, L.L.C.
K. HOVNANIAN AT CAPISTRANO, L.L.C.
K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.
K. HOVNANIAN AT CIELO, L.L.C.
K. HOVNANIAN AT COASTLINE, L.L.C.
K. HOVNANIAN AT CORTEZ HILL, L.L.C.
K. HOVNANIAN AT EASTLAKE, L.L.C.
K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.
K. HOVNANIAN AT EVERGREEN, L.L.C.
K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.
K. HOVNANIAN AT HIGHWATER, L.L.C.
K. HOVNANIAN AT LA COSTA, LLC
K. HOVNANIAN AT LA COSTA GREENS, L.L.C.
K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.
K. HOVNANIAN AT LAKE HILLS, L.L.C.
K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.
K. HOVNANIAN AT MATSU, L.L.C.
K. HOVNANIAN AT MENIFEE, L.L.C.
K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.
K. HOVNANIAN AT MOSAIC, L.L.C.
K. HOVNANIAN AT OLDE ORCHARD, L.L.C.
K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.
K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.
K. HOVNANIAN AT PARK LANE, L.L.C.
K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 20 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT PRADO, L.L.C.
K. HOVNANIAN AT RANCHO SANTA MARGARITA, L.L.C.
K. HOVNANIAN AT RIVERBEND, L.L.C.
K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.
K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.
K. HOVNANIAN AT SAGE, L.L.C.
K. HOVNANIAN AT SKYE ISLE, L.L.C.
K. HOVNANIAN AT SUNSETS, L.L.C.
K. HOVNANIAN AT THE CROSBY, L.L.C.
K. HOVNANIAN AT THE GABLES, L.L.C.
K. HOVNANIAN AT THE PRESERVE, L.L.C.
K. HOVNANIAN AT THOMPSON RANCH, L.L.C.
K. HOVNANIAN AT TRAIL RIDGE, L.L.C.
K. HOVNANIAN AT WINCHESTER, L.L.C.
K. HOVNANIAN INTERNATIONAL, L.L.C.
K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT MENIFEE VALLEY, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, L.L.C.
K. HOVNANIAN’S FOUR SEASONS, L.L.C.
K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.
NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

                      By:   K. Hovnanian Developments of California, Inc., as
the
sole member of each of the foregoing limited liability
companies.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 21 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                      K. HOVNANIAN HOLDINGS NJ, L.L.C.    
 
                    By:   K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    
 
               
 
          AND    
 
                    By:   K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan
Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 22 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
BUILDER SERVICES, PA, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF PENNSYLVANIA, L.L.C.
K. HOVNANIAN AT ALLENBERRY, L.L.C.
K. HOVNANIAN AT ALLENTOWN, L.L.C.
K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.
K. HOVNANIAN AT CAMP HILL, L.L.C.
K HOVNANIAN AT EAST BRANDYWINE, L.L.C.
K HOVNANIAN AT FORKS TWP. I, L.L.C.
K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.
K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.
K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.
K. HOVNANIAN AT LOWER MORELAND I, L.L.C.
K. HOVNANIAN AT LOWER MORELAND II, L.L.C.
K. HOVNANIAN AT LOWER MORELAND III, L.L.C.
K. HOVNANIAN AT MACUNGIE, L.L.C.
K. HOVNANIAN AT NORTHAMPTON, L.L.C.
K. HOVNANIAN AT PHILADELPHIA II, L.L.C.
K. HOVNANIAN AT PHILADELPHIA III, L.L.C.
K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.
K. HOVNANIAN AT RAPHO, L.L.C.

             
 
   By:   K. Hovnanian Companies of Pennsylvania, Inc., as the sole member of
each of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 23 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT SILVER SPRING, L.L.C.
K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.
K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.
K. HOVNANIAN AT WEST BRADFORD, L.L.C.
K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.
K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.
K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.
RIDGEMORE UTILITY ASSOCIATES OF PENNSYLVANIA, L.L.C.

             
 
  By:   K. Hovnanian Companies of Pennsylvania, Inc., as the sole member of each
of the foregoing limited liability companies.    
 
           
 
      By:    
 
     
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 24 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.
K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.
K. HOVNANIAN FIRST HOMES, L.L.C.
K. HOVNANIAN FLORIDA REALTY, L.L.C.
K. HOVNANIAN STANDING ENTITY, L.L.C.
K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.
K. HOVNANIAN WINDWARD HOMES, L.L.C.

             
 
   By:   Hovnanian Developments of Florida, Inc., as the sole member of each of
the foregoing limited liability companies.    
 
           
 
      By:    
 
     
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 25 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]

                      K. HOVNANIAN COMPANIES, LLC    
 
                    By:   K. Hovnanian Enterprises, Inc., as member of the
foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
               
 
          AND    
 
                    By:   K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    
 
                    K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.    
 
                    By:   K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.    
 
               
 
      By:        
 
         
 
David G. Valiaveedan    
 
          Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 26 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.
K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.
K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

             
 
   By:   K. Hovnanian Developments of South Carolina, Inc., as the sole member
of each of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
 
 
     
Vice-President — Finance
   

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, L.L.C.
K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.
NEW LAND TITLE AGENCY, L.L.C.

             
 
   By:   K. Hovnanian Developments of Arizona, Inc., as the sole member of each
of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 27 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.
K. HOVNANIAN AT RIDGESTONE, L.L.C.
K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.
K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

             
 
   By:   K. Hovnanian Developments of Minnesota, Inc., as the sole member of
each of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 28 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN OHIO REALTY, L.L.C.
K. HOVNANIAN OSTER HOMES, L.L.C.
K. HOVNANIAN SUMMIT HOMES, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

             
 
   By:   K. Hovnanian Developments of Ohio, Inc., as the sole member of each of
the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 29 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD, L.L.C.
K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

             
 
   By:   K. Hovnanian Developments of West Virginia, Inc., as the sole member of
each of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF MICHIGAN, L.L.C.

             
 
   By:   K. Hovnanian Developments of Michigan, Inc., as the sole member of the
foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 30 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
M&M AT CHESTERFIELD, L.L.C.
M&M AT APPLE RIDGE, L.L.C.
M&M AT EAST MILL, L.L.C.
M&M AT MORRISTOWN, L.L.C.
M&M AT SHERIDAN, L.L.C.
M&M AT SPINNAKER POINTE, L.L.C.
M&M AT SPRUCE HOLLOW, L.L.C.
M&M AT SPRUCE RUN, L.L.C.
M&M AT THE HIGHLANDS, L.L.C.
MATZEL & MUMFORD AT EGG HARBOR, L.L.C.
MATZEL & MUMFORD AT MONTGOMERY, L.L.C.
THE LANDINGS AT SPINNAKER POINTE, L.L.C.

             
 
   By:   The Matzel & Mumford Organization, Inc., as the sole member of each of
the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 31 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
M & M AT COPPER BEECH, L.L.C.
M & M AT CRESCENT COURT, L.L.C.
M&M AT EAST RUTHERFORD, L.L.C.
M&M AT KENSINGTON WOODS, L.L.C.
M & M AT STATION SQUARE, L.L.C.
M & M AT UNION, L.L.C.
M&M AT TAMARACK HOLLOW, L.L.C.
M&M AT THE CHATEAU, L.LC.
M&M AT WEST ORANGE, L.L.C.
M&M AT WESTPORT, L.L.C.
M&M AT WHEATENA URBAN RENEWAL, L.L.C.
MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.
MMIP, L.L.C.

             
 
   By:   M&M Investments, L.P., as the sole member of each of the foregoing
limited liability companies.    
 
           
 
      By:    
 
     
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 32 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.
K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.
K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.
K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.
K. HOVNANIAN HOMES AT PRIMERA, L.L.C.
PADDOCKS, L.L.C.
PINE AYR, L.L.C.

             
 
   By:   K. Hovnanian Homes of Maryland, L.L.C., as the sole member of each of
the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS, L.L.C.

                           By:   K. Hovnanian Homes — DFW, L.L.C., as the sole
member of the foregoing limited liability company.    
 
                            By:   K. Hovnanian Holdings NJ, L.L.C., as the sole
member of the foregoing limited liability company.    
 
                   
 
          By:    
 
David G. Valiaveedan
   
 
             
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 33 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT NEW WINDSOR, L.L.C.
BUILDER SERVICES NY, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT HAMPTONBURGH, L.L.C.

             
 
   By:   K. Hovnanian at Northern Westchester, Inc., as the sole member of each
of the foregoing limited liability companies.    
 
           
 
      By:    
 
     
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.
K. HOVNANIAN HOMES OF DELAWARE, L.L.C.
K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.

             
 
   By:   K. Hovnanian Developments of Delaware, Inc., as the sole member of the
foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 34 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN AT MENIFEE VALLEY CONDOMINIUMS, L.L.C.

             
 
   By:   K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.    
 
           
 
           
 
      By:
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

HOVNANIAN LAND INVESTMENT GROUP OF NORTH CAROLINA, L.L.C.

             
 
   By:   K. Hovnanian Developments of North Carolina, Inc., as the sole member
of the foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 35 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

             
 
   By:   K. Hovnanian Homes of North Carolina, Inc. as the sole member of the
foregoing limited liability companies    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 36 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN HOMES OF INDIANA, L.L.C.

             
 
  By:   K. Hovnanian Developments of Indiana, Inc., as the sole member of the
foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF KENTUCKY, L.L.C.

             
 
   By:   K. Hovnanian Developments of Kentucky, Inc., as the sole member of the
foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 37 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

             
 
   By:   K. Hovnanian Developments of Connecticut, Inc., as the sole member of
the foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

             
 
   By:   K. Hovnanian Developments of Illinois, Inc., as the sole member of the
foregoing limited liability company.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA, L.L.C
K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

             
 
   By:   K. Hovnanian Developments of Georgia, Inc., as the sole member of each
of the foregoing limited liability companies.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 38 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
WESTMINSTER HOMES OF ALABAMA, L.L.C.
WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

                           By:   Washington Homes, Inc., as sole member of each
of the foregoing limited liability companies.    
 
                   
 
      By:                                          
David G. Valiaveedan
               
Vice-President — Finance
   
 
                        K. HOVNANIAN AT EWING, L.L.C.
 
                            By:   K. Hovnanian at Lakewood, Inc., as sole member
of the foregoing limited liability company    
 
                   
 
          By:    
 
David G. Valiaveedan     
 
              Vice-President — Finance    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 39 OF 39 TO THE THIRD LIEN PLEDGE AGREEMENT]
M&M INVESTMENTS, L.P.

             
 
   By:   The Matzel & Mumford Organization, Inc., as general partner of the
foregoing limited partnership.    
 
           
 
      By: 
 
David G. Valiaveedan
   
 
     
Vice-President — Finance
   

Address for Notices for each of the foregoing Pledgors:
c/o K. Hovnanian Enterprises, Inc.
110 West Front St., P.O. Box 500
Red Bank, NJ 07701
Attention: David G. Valiaveedan
Telephone: (732) 747-7800
Telecopy: (732) 747-6835

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
THIRD LIEN PLEDGE AGREEMENT

                      State of         Entity Name   Formation   Members
LLC
  K. HOVNANIAN AT BRIDGEWATER I, L.L.C   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT CHESTER I, L.L.C.   DE   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT CHESTERFIELD, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT EDGEWATER, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT FLORENCE I, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT FLORENCE II, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT FOREST MEADOWS, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT GREAT NOTCH, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT GUTTENBERG, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT HAWTHORNE, L.L.C   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.   NJ   K.
Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT LONG BRANCH I, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN AT LOWER MORELAND I, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN AT LOWER MORELAND II, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.

SCHEDULE A – 1

 



--------------------------------------------------------------------------------



 



                      State of         Entity Name   Formation   Members
LLC
  K. HOVNANIAN AT MANALAPAN III, LLC   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MANSFIELD I, L.L.C.   DE   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.   NJ   K. Hovnanian Holdings
NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT MILLVILLE I, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MILLVILLE II, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MONROE III, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT MONTVALE, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT NORTH BERGEN, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN AT NORTH CALDWELL, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT PITTSGROVE, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT READINGTON II, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT RED BANK, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT SMITHVILLE III, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT SOMERS POINT, LLC   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT TEANECK, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.   NJ   K. Hovnanian
Holdings NJ, L.L.C.
 
           
LLC
  K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.   FL   Hovnanian Developments of Florida,
Inc.

SCHEDULE A – 2

 



--------------------------------------------------------------------------------



 



                      State of         Entity Name   Formation   Members
LLC
  K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.   PA   K. Hovnanian at Perkiomen II,
Inc.
 
           
LLC
  K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC   AZ   K. Hovnanian
Developments of Arizona, Inc.
 
           
LLC
  K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.   AZ   K. Hovnanian Developments of
Arizona, Inc.
 
           
LLC
  K. HOVNANIAN HOLDINGS NJ, LLC   NJ   K. Hovnanian Developments of New Jersey,
Inc.
 
           
LLC
  K. HOVNANIAN NORTHEAST SERVICES, L.L.C.   NJ   K. Hovnanian Holdings NJ,
L.L.C.
 
           
LLC
  K. HOVNANIAN OHIO REALTY, L.L.C.   OH   K. Hovnanian Developments of Ohio,
Inc.
 
           
LLC
  K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.   PA   K. Hovnanian Companies
of Pennsylvania, Inc.
 
           
LLC
  K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C   MI   K. Hovnanian Developments
of Michigan, Inc.
 
           
LLC
  K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.   WV   K. Hovnanian
Developments of West Virginia, Inc.
 
           
LLC
  K. HOVNANIAN SUMMIT HOMES, L.L.C.   OH   K. Hovnanian Developments of Ohio,
Inc.
 
           
LLC
  K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.   MN   K. Hovnanian Developments
of Minnesota, Inc.
 
           
LLC
  M&M AT CHESTERFIELD, LLC   NJ   The Matzel & Mumford Organization, Inc.
 
           
LLC
  M&M AT TAMARACK HOLLOW, L.L.C.   NJ   M&M Investments, L.P.

SCHEDULE A – 3

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Actions to Perfect

1.   With respect to each Pledgor organized under the laws of the state of
Alabama as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Alabama Secretary of State.

2.   With respect to each Pledgor organized under the laws of the state of
Arizona as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Arizona Secretary of State.

3.   With respect to each Pledgor organized under the laws of the state of
California as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the California Secretary of
State.

4.   With respect to each Pledgor organized under the laws of the state of
Connecticut as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral the Connecticut Secretary of State.

5.   With respect to each Pledgor organized under the laws of the state of
Delaware as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Delaware Secretary of
State.

6.   With respect to each Pledgor organized under the laws of the District of
Columbia as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the District of Columbia
Recorder of Deeds.

7.   With respect to each Pledgor organized under the laws of the state of
Florida as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Florida Secured Transaction Registry.

8.   With respect to each Pledgor organized under the laws of the state of
Georgia as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Office of the Clerk of Superior Court
of any County of Georgia.

9.   With respect to each Pledgor organized under the laws of the state of
Illinois as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Illinois Secretary of
State.

SCHEDULE B – 1

 



--------------------------------------------------------------------------------



 



10.   With respect to each Pledgor organized under the laws of the state of
Indiana as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Indiana Secretary of State.

11.   With respect to each Pledgor organized under the laws of the state of
Kentucky as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Kentucky Secretary of
State.

12.   With respect to each Pledgor organized under the laws of the state of
Maryland as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Maryland State Department
of Assessments and Taxation.

13.   With respect to each Pledgor organized under the laws of the state of
Michigan as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Michigan Secretary of
State.

14.   With respect to each Pledgor organized under the laws of the state of
Minnesota as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Minnesota Secretary of
State.

15.   With respect to each Pledgor organized under the laws of the state of
Mississippi as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Mississippi Secretary of
State.

16.   With respect to each Pledgor organized under the laws of the state of New
Jersey as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the New Jersey Division of Commercial
Recording.

17.   With respect to each Pledgor organized under the laws of the state of New
York as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the New York Secretary of State.

18.   With respect to each Pledgor organized under the laws of the state of
North Carolina as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the North Carolina Secretary
of State.

19.   With respect to each Pledgor organized under the laws of the state of Ohio
as identified on Schedule D of the Junior Noteholder Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Ohio Secretary of State.

20.   With respect to each Pledgor organized under the laws of the state of
Pennsylvania as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code

SCHEDULE B – 2

 



--------------------------------------------------------------------------------



 



    Financing Statement that reasonably identifies the Pledged Collateral with
the Pennsylvania Secretary of the Commonwealth.

21.   With respect to each Pledgor organized under the laws of the state of
South Carolina as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the South Carolina Secretary
of State.

22.   With respect to each Pledgor organized under the laws of the state of
Tennessee as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Tennessee Secretary of
State.

23.   With respect to each Pledgor organized under the laws of the state of
Texas as identified on Schedule D of the Junior Noteholder Security Agreement,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Texas Secretary of State.

24.   With respect to each Pledgor organized under the laws of the state of
Virginia as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the Virginia State Corporation
Commission.

25.   With respect to each Pledgor organized under the laws of the state of West
Virginia as identified on Schedule D of the Junior Noteholder Security
Agreement, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Pledged Collateral with the West Virginia Secretary of
State.

26.   With respect to the Pledged Collateral constituting certificated
securities, delivery of the certificates representing such Pledged Collateral to
the Perfection Agent in registered form, indorsed in blank, by an effective
endorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement.

SCHEDULE B – 3

 